STATE OF MINNESOTA

                                      IN SUPREME COURT

                                              A16-1367

    Hennepin County                                                             Per Curiam
                                                             Took no part, Stras, Lillehaug,
    Tyler Vasseur, et al., petitioners,                          Chutich, and McKeig, JJ.
                                                                  Peterson, Randolph, and
                                Respondents,             Bjorkman, Louise, Acting Justices

    vs.

    City of Minneapolis, et al.,                                 Filed: November 23, 2016
                                                                 Office of Appellate Courts
                                Appellants,

    Ginny Gelms, in her official capacity as
    Elections Manager, Hennepin County,

                                Respondent.
                                   ________________________

Paul J. Lukas, Nichols Kaster, PLLP, Minneapolis, Minnesota;

Bruce D. Nestor, De León & Nestor, LLC, Minneapolis, Minnesota;

Karen E. Marty, Marty Law Firm, LLC, Bloomington, Minnesota; and

Laura Huizar, National Employment Law Project, Washington, D.C., for respondents Tyler
Vasseur, et al.

Charles N. Nauen, David J. Zoll, Rachel A. Kitze Collins, Lockridge Grindal Nauen
P.L.L.P., Minneapolis, Minnesota; and

Susan L. Segal, Minneapolis City Attorney, Tracey N. Fussy, Brian S. Carter, Assistant
City Attorneys, for appellants City of Minneapolis, et al.




      Appointed pursuant to Minn. Const. art. VI, § 2, and Minn. Stat. § 2.724, subd. 2
(2014).

                                                 1
Michael O. Freeman, Hennepin County Attorney, Daniel P. Rogan, Senior Assistant
County Attorney, Minneapolis, Minnesota, for respondent Ginny Gelms.

Bruce Jones, Faegre Baker Daniels LLP, Minneapolis Minnesota, for amici curiae
Minneapolis Regional Chamber of Commerce, Minneapolis Downtown Council,
Warehouse District Business Association, Lake Street Council, Northeast Minneapolis
Chamber of Commerce, Southwest Business Association, Minnesota Restaurant
Association, Minnesota Lodging Association, Minnesota Grocers Association, Minnesota
Retailers Association, Minnesota Recruiting & Staffing Association, and West Broadway
Business & Area Coalition.

Thomas L. Grundhoefer, Edward S. Cadman, Saint Paul, Minnesota, for amicus curiae
League of Minnesota Cities.
                            _______________________

                                        SYLLABUS

       The district court erred in granting respondents’ petition pursuant to Minn. Stat.

§ 204B.44(a) (Supp. 2015), and directing the Minneapolis City Council to include a

question regarding a proposed minimum-wage amendment to the Minneapolis City Charter

on the ballot for the general election because the City Charter vests general legislative

authority solely in the City Council.

       Reversed.

                                        OPINION

PER CURIAM.

       In August 2016, respondents Tyler Vasseur, et al. (collectively, “Vasseur”) filed a

petition with Hennepin County District Court pursuant to Minn. Stat. § 204B.44(a) (Supp.

2015), asking the court to order the Minneapolis City Council to place a charter amendment

before the voters on the November 2016 general election ballot establishing a local

minimum-wage standard in the City of Minneapolis. The district court granted Vasseur’s



                                            2
petition, concluding that the proposed charter amendment was the proper subject of a

citizen initiative and, therefore, ordered the proposed amendment placed on the general

election ballot. We granted the petition for accelerated review filed by the City of

Minneapolis. This opinion confirms our order, filed August 31, 2016, reversing the district

court. We reverse because we conclude that the proposed minimum-wage amendment falls

within the exclusive authority vested in the City Council over legislation and policymaking.

       The respondents are members of Vote for 15MN, a coalition of organizations and

individual citizens working together to advocate for minimum-wage standards for those

who live and work in the City of Minneapolis. In April 2016, Vote for 15MN began

collecting signatures on a petition to amend the Minneapolis City Charter to require

provisions establishing minimum-wage standards and regulations. By June 2016, Vote for

15MN had collected the required number of signatures for a petition to amend the City

Charter, and submitted the petition to the Minneapolis Charter Commission.              The

Commission transmitted the petition to the Minneapolis City Council. On July 20, 2016,

the City Clerk certified that Vote for 15MN’s petition met the statutory signature

requirements. See Minn. Stat. § 410.12, subd. 1 (2014) (stating that a petition to amend a

municipal charter must be signed by “voters equal in number to five percent of the total

votes cast at the last previous state general election in the city”).

       The proposed charter amendment sets standards and regulations for minimum

wages paid to those who work in the City (“the wage amendment”). In general, the wage

amendment aims to address “[i]ncome inequality, low wages, and a high cost of living”

based on the City’s interest in promoting the “health, safety, and welfare of workers, their


                                               3
families, and their communities” by gradually phasing in minimum-wage standards for

employees who work within the geographic boundaries of the City.1 Additional provisions

address enforcement, penalties for violating the law, and public outreach and education.

       The Minneapolis City Attorney issued an opinion to the City Council on whether

the wage amendment is “a proper subject for a charter amendment.” Reasoning that the

wage amendment “is legislative in nature,” and the “Minneapolis City Charter does not

provide for voter initiatives for the passage of ordinances by a ballot referendum,” the City

Attorney recommended that the City Council “decline to place the provision on the ballot.”

The City Council voted not to include the wage amendment on the ballot for the general

election.

       Vasseur filed a petition pursuant to Minn. Stat. § 204B.44(a) with Hennepin County

District Court.2 Arguing that the City Council can refuse to put a proposed charter

amendment on the ballot only if it is “manifestly unconstitutional or in clear conflict with

existing state law,” Vasseur contended that the wage amendment “constitutes a proper

subject for a charter amendment” because city charters “are not narrowly limited to matters

concerning the structure, authority and procedures of government.” Vasseur asked the

district court to order the City to place the wage amendment on the ballot because the City




1
       The wage amendment includes provisions that distinguish between employers based
on the number of employees, require a minimum number of hours worked to qualify for
the minimum wage, and explain how gratuities are factored into the wage calculation.
2
       Minnesota Statutes § 204B.44(a) allows an individual to file a petition seeking the
correction of any error or omission in the preparation or printing of a ballot for an election.

                                              4
Council “had no basis on which to deem the proposed Amendment unconstitutional” and

therefore had “a duty to” put it on the ballot.

       The district court granted Vasseur’s petition. The court noted that the “state

constitution does not identify what matters may be included in a charter amendment,” but

after review of the statutory authority for charter cities, Minn. Stat. ch. 410 (2014), the

court concluded that section 410.07 “defines what legislative powers can be included in a

charter” and “a charter, in turn, distributes those legislative powers to a City Council

(through enacting ordinances) and/or to citizens (through initiative and referendum) while

itself all the while being constitutionally subject to citizen amendment [by petition].” The

court also relied on our decision in Markley v. City of St. Paul, 142 Minn. 356, 172 N.W.

215 (1919), to conclude that employment matters are a proper subject for municipal charter

provisions.

       The City filed a notice of appeal with the court of appeals and, at the same time,

filed a petition for accelerated review with our court. Minn. R. Civ. App. P. 118 (“Any

party may petition the Supreme Court for accelerated review of any case pending in the

Court of Appeals . . . .”). We granted the City’s petition for accelerated review.

                                              I.

       On appeal, the City asserts that the district court erred in granting Vasseur’s petition

because the Minneapolis City Charter vests in the City Council sole responsibility for

legislation regarding the general welfare of City residents. Because Minneapolis did not

choose, in its charter, to permit citizens to “submit[] ordinances to the council by petition”

of those residents, Minn. Stat. § 410.20, the City argues that the wage amendment conflicts


                                              5
with state law and therefore cannot be placed on the ballot. Vasseur urges us to affirm the

district court, arguing that the wage amendment must be included on the ballot because

Vote for 15MN collected the number of signatures necessary to place the charter

amendment before Minneapolis voters. The parties’ arguments, requiring us to interpret

provisions in state statute and in the City Charter, present a legal question subject to de

novo review. Pawn Am. Minn., LLC v. City of St. Louis Park, 787 N.W.2d 565, 570 (Minn.

2010) (stating that the court reviews issues of statutory construction de novo); see also City

of Morris v. Sax Invs., Inc., 749 N.W.2d 1, 8 (Minn. 2008) (“The application of statutes,

administrative regulations, and local ordinances to undisputed facts is a legal conclusion

and is reviewed de novo.”).3

       Minneapolis is a home-rule charter city. See Minn. Const. art. XII, § 4 (permitting

“[a]ny local government unit . . . [t]o adopt a home rule charter for its government”); Minn.

Stat. § 410.04 (authorizing “[a]ny city in the state” to “frame a city charter for its own

government in the manner” prescribed by chapter 410). Minnesota Statutes § 410.07

describes the “framing” of a municipal charter. “Subject to the limitations” in chapter 410,

a charter “may provide for any scheme of municipal government not inconsistent with the

constitution, and may provide for the establishment and administration of all departments

of a city government, and for the regulation of all local municipal functions.” Minn. Stat.


3
        The wage amendment includes a statement regarding the impact of income
inequality on the economic and social concerns of City residents. Policy arguments that
might support a proposed charter amendment are not relevant to our analysis. See City of
Morris, 749 N.W.2d at 13 (“[R]egardless of our view on the merits of [the municipality’s]
policy arguments, we are bound to apply the policy decisions adopted by the
legislature . . . .”).

                                              6
§ 410.07. A municipal charter may also “provide for submitting ordinances to the council

by petition of the electors of [the] city.” Minn. Stat. § 410.20. Amendments to a municipal

charter may be proposed by the city’s charter commission and shall be proposed “upon the

petition of voters equal in number to five percent of the total votes cast” at the last previous

general election. Minn. Stat. § 410.12, subd. 1. Proposed amendments must outline “any

proposed new scheme or frame work of government” and “inform the signers of the

petition as to what change in government is sought to be accomplished by the amendment.”

Id. Additional sections in chapter 410 address matters that may be governed by a municipal

charter and the powers conferred by the charter, see, e.g., Minn. Stat. §§ 410.09, .121, .18.

For our purposes, it is noteworthy that apart from the right to propose charter amendments

by citizen petition, the matters that charter provisions may address are framed in permissive

terms. See Minn. Stat. § 645.44, subds. 15, 16 (2014) (stating “may” is permissive, “shall”

is mandatory); see, e.g., Minn. Stat. § 410.07 (stating a charter “may provide for any

scheme of municipal government”).

       With these statutory provisions in mind, we turn to the form of government adopted

in the Minneapolis City Charter. See Park v. City of Duluth, 134 Minn. 296, 298, 159 N.W.

627, 628 (1916) (“The Constitution and general laws of the state confer upon the people of

a city the power to frame and adopt its own charter.”). The Minneapolis City Charter is

the “basis for the conduct of all of the City’s business.” Minneapolis, Minn., City Charter

§ 1.3(a) (2016). “The governing body is the City Council, in which the City’s general

legislative and policymaking authority resides.” Id. § 4.1(a). The City Council acts on the

City’s behalf unless the “charter reserves the action for a different board, commission, or


                                               7
committee.” Id. § 4.1(b)(1). The parties agree that the Minneapolis City Charter does not

vest in its citizens the right to petition for enactment of ordinances, see Minn. Stat.

§ 410.20. The parties also agree that the Minneapolis City Charter does not authorize the

enactment or repeal of ordinances through citizen initiatives and referenda.4 Most

importantly, under the Minneapolis City Charter, the City Council is the exclusive body

that holds “general legislative and policymaking authority.” City Charter § 4.1(a).

       Because the plain language of the Minneapolis City Charter places the responsibility

for the general welfare of City residents in the City Council, it is clear that the wage

amendment is improper. There is no doubt that the wage amendment constitutes an

exercise of general legislative authority.       Indeed, Vasseur in his brief expressly

characterizes the wage amendment as an expression of legislative authority, arguing that if

adopted, the amendment “would protect the welfare of city residents.” Nothing in the

Minneapolis City Charter, however, authorizes an exercise of legislative action through a

citizen petition that circumvents the City Council’s authority for legislation and

policymaking. See, e.g., Berent v. City of Iowa City, 738 N.W.2d 193, 212 (Iowa 2007)

(stating that “[m]atters of policy or administration . . . are to be processed through the

ordinary channels of representative democracy . . . subject to the give and take of the

deliberative processes of representative government” rather than “implanted in a city


4
        See St. Paul Citizens for Human Rights v. City Council, 289 N.W.2d 402, 404 n.2
(Minn. 1979) (“Initiative is the process by which a small percentage of voters may propose
legislation and compel officials to submit the proposed legislation to the voters.
Referendum, on the other hand, is the process by which a small percentage of voters may
delay the effective date of legislation and compel officials to submit it to the voters for
approval or rejection.”).

                                             8
charter”); Cheeks v. Cedlair Corp., 415 A.2d 255, 261 (Md. 1980) (“A charter

amendment . . . differs in its fundamental character from a simple legislative enactment.

Its content cannot transcend its limited office and be made to serve or function as a vehicle

through which to adopt local legislation.”); see also Haumant v. Griffin, 699 N.W.2d 774,

781 (Minn. App. 2005) (noting that “Minneapolis residents are not permitted to directly

implement legislation by petition” that their elected representatives, “so far, have refused

to” pursue), rev. denied (Minn. Aug. 25, 2005).5 Given that the wage amendment conflicts

with the permissible form of government adopted in the Minneapolis City Charter, we

conclude that the City Council properly refused to put the amendment to a vote at the 2016

general election.

       In urging us to reach the opposite conclusion, Vasseur contends that the powers of

a home-rule charter city, and therefore the powers vested in the residents of that city, “are

liberally construed.” Thus, if a city has the power to legislate under a charter, Vasseur

argues, then that city’s residents hold the same legislative power. Next, relying on Markley

v. City of St. Paul, 142 Minn. 356, 172 N.W. 215 (1919), Vasseur argues that there is no

subject-matter restriction on permissible charter amendments. Instead, Vasseur argues,

charter provisions intended to promote the general welfare of a municipality’s residents,

such as a minimum-wage standard, permissibly regulate “local municipal functions,”



5
       The district court declined to consider Haumant, concluding the discussion in that
published opinion regarding prohibited initiative petitions was non-binding dicta. We need
not decide whether this conclusion is correct because Haumant is not binding on our court.
We simply note that Haumant is consistent with the views expressed by other courts that
have considered this question.

                                             9
Minn. Stat. § 410.07. Finally, Vasseur contends that the regulation of “local municipal

functions” broadly encompasses all powers not expressly or impliedly withheld by the

Legislature, including the regulation of entities doing business in the city when those

regulations provide for the general welfare of the city’s residents. We disagree with each

of Vasseur’s three arguments.

       First, Vasseur’s effort to equate the legislative power held by the city with powers

held by the city’s residents assumes that the powers expressly granted to a municipality in

a charter are implicitly granted in equal measure and to the same degree to the residents of

that municipality. This assumption ignores the plain language of chapter 410. While the

powers conferred on a municipality by a home-rule charter may be broad, the charter “may

provide for any scheme of municipal government,” Minn. Stat. § 410.07. Under the plain

language of this statute, a municipality may adopt charter provisions that vest some powers

in its government and not in its residents, or the municipality may adopt charter provisions

that vest some powers in its government and in its residents. See, e.g., Minn. Stat. § 410.20

(stating a charter “may also provide for submitting ordinances to the council by petition of

the electors of such city”). Thus, the form of the municipal government adopted in a charter

defines the powers held by that government and by its residents. In Minneapolis, that form

vests legislative and policymaking authority solely in the City Council.6



6
        In contrast, the charter we considered in St. Paul Citizens for Human Rights granted
to its residents “ ‘the right to propose ordinances, to require ordinances to be submitted to
a vote, and to recall elective officials by processes known respectively as initiative,
referendum, and recall.’ ” 289 N.W.2d at 405 (quoting St. Paul, Minn., City Charter § 8.01
(1979)).

                                             10
       The fact that Vote for 15MN collected the requisite number of signatures in order

to request that the wage amendment be included on the ballot does not compel a different

outcome. This is so because we have said that charter provisions (and therefore charter

amendments) must be consistent with state law and state public policy. See State ex rel.

Lowell v. City of Crookston, 252 Minn. 526, 528, 91 N.W.2d 81, 83 (1958) (“The adoption

of any charter provision contrary to the public policy of the state, as disclosed by general

laws or its penal code, is also forbidden.”); see also St. Paul Citizens for Human Rights v.

City Council, 289 N.W.2d 402, 405 (Minn. 1979) (“A municipal ordinance will be upheld

unless it is inconsistent with the Federal or State Constitution or state statute.”). Because

“state law may limit the power of a city to act in a particular area,” City of Morris,

749 N.W.2d at 6, we have declined to require the futile gesture of placing an

unconstitutional or unlawful proposed charter amendment on the ballot. Hous. & Redev.

Auth. v. City of Minneapolis, 293 Minn. 227, 234, 198 N.W.2d 531, 536 (1972) (holding

that the district court properly enjoined an election on a proposed charter amendment

“rather than permit the administration and the voters of the city of Minneapolis to

experience the frustration and expense of setting up election machinery and going to the

polls in a process which was ultimately destined to be futile”); State ex rel. Andrews v.

Beach, 155 Minn. 33, 35-36, 191 N.W. 1012, 1013 (1923).

       Second, Markley does not speak to the scope of permissible regulations in a

municipal charter and it therefore does not control the outcome of this appeal. In Markley,

a provision in the St. Paul City Charter extended benefits to injured city employees.

142 Minn. at 357, 172 N.W. at 215. When an injured firefighter employed by the city


                                             11
sought benefits under this provision, the city argued that benefits were only available to its

employee under the workers’ compensation provisions enacted by the Legislature. Id. at

357, 172 N.W. at 215. We stated that the authority to adopt a municipal charter includes

the authority to adopt provisions that “embrace[] any subject appropriate to the orderly

conduct of municipal affairs.” Id. at 357, 172 N.W. at 216. We recognized that although

the Legislature established policy regarding compensation for injured employees, “a city

operating under a home rule charter [may] provid[e] additional compensation to a fireman

injured in the course of his employment.” Id. at 358, 172 N.W. at 216. Markley, in other

words, recognized that in the “orderly conduct of municipal affairs,” id. at 357, 172 N.W.

at 216, a municipality may adopt charter provisions that address the relationship between

the municipality and its employees.7 Markley does not stand for the proposition that

municipal residents can petition for charter amendments in order to regulate employment

or business relationships to which the municipality is not a party.

       Third, we cannot conclude that the regulation of “local municipal functions,” Minn.

Stat. § 410.07, includes the right of municipal residents to petition for charter provisions

that regulate the general welfare of a municipality’s residents. The City argues that the

regulation of “local municipal functions” is limited to charter provisions that address the

“form, structure, and functioning” of municipal government.             Permissible charter

provisions are, according to the City, narrow in scope because a charter governs the


7
       The Minneapolis City Charter includes provisions regarding City “officers” and
“employees,” “classified” and “unclassified” service of those officers and employees, and
employment rules and regulations governing City officers and employees. See City Charter
art. VIII.

                                             12
functions of the municipal government, while ordinances enacted in an exercise of a

municipality’s legislative powers regulate the functions and activities of persons,

businesses, or entities residing or operating in the municipality. See, e.g., Oakman v. City

of Eveleth, 163 Minn. 100, 106, 203 N.W. 514, 516 (1925) (explaining that a charter

provision granting power to the city’s residents “to enact legislation has reference to

ordinances of general legislation which lay down some permanent and uniform rule of law

for the guidance of the municipality and the people” and stating that “[a]n ordinance is a

local law”).8

       We do not need to define the precise meaning of the phrase “local municipal

functions” in Minn. Stat. § 410.07. Vasseur acknowledges that the wage amendment

proposes to regulate businesses operating in the City in order to advance the general

welfare of the City’s residents. Relying on the City’s authority to “exercise any power that

a municipal corporation can lawfully exercise at common law,” City Charter § 1.4(a),

Vasseur contends that citizen petitions to amend the charter can address all subjects of

interest to the City or its residents, including matters of general welfare. See, e.g., State ex

rel. Zien v. City of Duluth, 134 Minn. 355, 360, 159 N.W. 792, 794 (1916) (recognizing

that a clause granting the municipality “all municipal power” is “obviously broad enough

to include all those powers which are generally recognized as powers which may properly

be given to and be exercised by municipal corporations”); State ex rel. Bacigalupo v.


8
       In ordering the City to place the wage amendment before the voters, the district
court relied on the fact that the City Charter includes provisions relating to liquor sales and
regulating slaughterhouses. Whether those provisions are properly included in the
Minneapolis City Charter is not before us and so we express no opinion about them.

                                              13
O’Connor, 115 Minn. 339, 340, 132 N.W. 303, 303 (1911) (stating that a municipality’s

“police power extends to all matters where the general welfare, morals, and health of the

community are involved” and permits “the regulation of business affairs”).

       The general welfare clause in the Minneapolis City Charter may be broad, but the

Charter vests the exercise of that power in “the boards, commissions, committees,

departments, and officers” through which the City acts. City Charter § 1.4(a). Thus,

regardless of the breadth of the general welfare clause or the precise contours of the phrase

“local municipal functions” in Minn. Stat. § 410.07, the Minneapolis City Charter does not

extend to its residents the authority to “exercise any power that a municipal corporation

can lawfully exercise at common law,” because nothing in the plain language of this

provision confers that power on the City’s residents, City Charter § 1.4(a).

       Because Minneapolis residents do not have legislative and policymaking authority

under the City Charter, we hold that the district court erred in granting the petition and

ordering the City to place the wage amendment on the ballot for the general election.

       Reversed.



       STRAS, LILLEHAUG, and CHUTICH, JJ., took no part in the consideration or

decision of this case.

       MCKEIG, J., not having been a member of this court at the time of submission, took

no part in the consideration or decision of this case.




                                             14